DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

 TENTH STREET COMMERCE PARK OWNERS ASSOCIATION, INC.,
                     Appellant,

                                    v.

      H & S DEVELOPMENT GROUP, INC., a Florida Corporation,
                         Appellee.

                              No. 4D21-386

                         [November 18, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Melanie Dale Surber, Judge; L.T. Case Nos.
502018CC006135XXXXMB and 502020AP000017CAXXMB.

  Leonard Wilder of Bakalar & Associates, P.A., Coral Springs, for
appellant.

   Thomas J. Gruseck, West Palm Beach, and Arthur C. Koski of the
Law Office of Arthur C. Koski, P.A., Boca Raton, (withdrawn as counsel
after filing brief) for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., FORST and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.